Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 12/28/2020 in which claim 1-15 and 23-24 were canceled; and claim 16 was amended. All the amendments have been thoroughly reviewed and entered. Claims 16-22 and 25-33 are under examination. 

Withdrawn Rejections
The rejection of claims 16-22 and 25-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), in view of Examiner’s Amendment below.
The rejection of claim(s) 16-22 and 25-33 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ulrich et al (6 October 2011; WO 2011/120924 A1; previously cited), as evidenced by InvivoGen (“Alhydrogel® adjuvant 2%”. Retrieved on 28 June 2017. Retrieved from internet <URL: http://www.invivogen.com/PDF/Alhydrogel_TDS.pdf>; previously cited), is withdrawn, in view of Examiner’s Amendment below

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel Pereira on 03/08/2021. 
The following examiner’s amendment hereunder is based upon the set of claims filed 12/28/2020.
The application has been amended as follows:
	Please delete claim 16 and replace with the following:
	16.  A method for reducing the severity of a dementia associated with β-amyloid deposition comprising administering to a subject in need thereof a composition comprising an effective amount of at least one aluminium salt as the sole active ingredient in a dose form of an amount exceeding an amount prescribed in the US general biological products standards of 21 C.F.R. 610.15, as of April 2013.

	Claim 33 (canceled).

	
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to a method for reducing the severity of a dementia associated with β-amyloid deposition comprising administering to a subject in need thereof a composition comprising an effective amount of at least one aluminium salt as the sole active ingredient in a dose form of an amount exceeding an amount prescribed in the US general biological products standards of 21 C.F.R. 610.15, as of April 2013.
nd to last paragraph) of the specification.
In light of the claim interpretation, the closest applied prior art include Ulrich et al (WO 2011/120924). Ulrich teaches administration of a composition containing aluminium hydroxide (Al(OH)3) or Alum for the treatment of patients suffering from dementia, in particular dementia of the Alzheimer’s disease (pages 4-7 and 9-12), whereby the patient with mild Alzheimer’s Disease (AD) were giving repeated intra-muscular injections of placebo containing 450 µg aluminium hydroxide and the dosings were given at weeks 0, 6, 12 and then at weeks 24, 36, 48 and 60 (7 doses total) (Example 4). While the total amount given was about 3.1 mg (450 µg x 7 = 3,150 µg or 3.15 mg) for the given treatment protocol in Example 4 of Ulrich, each dose that was given at weeks 0, 6, 12, 24, 36, 48 and 60 was 450 µg, which is a dose amount that does not exceed the claimed amount. The dose of 450 µg is much lower than the claimed “amount exceeding an amount prescribed in the US general biological products standards of 21 C.F.R. 610.15, as of 1 April 2013” (or in other words, much lower than the amount of 2.2 mg). 
Thus, upon further search and consideration, the prior art in totality does not teach, suggest or provide motivation for administering aluminium salt as the sole active ingredient in a dose form of an amount exceeding an amount of 2.2 mg for reducing the severity of a dementia associated with β-amyloid deposition, as required by the claimed 
No other outstanding issues are remaining.
As a result, claims 16-22 and 25-32 are allowed.

Conclusion

Claims 16-22 and 25-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613